1                                                                      JS-6
2
3
4
5                            UNITED STATES DISTRICT COURT
6                          CENTRAL DISTRICT OF CALIFORNIA
7
                                               )
8    U.S. TelePacific Corporation,             ) Case No. CV 18-5083-DMG (AGRx)
                                               )
9                              Plaintiff,      )
                                               )
10                v.                           ) JUDGMENT
                                               )
11                                             )
     U.S. Specialty Insurance Company,         )
12                                             )
                                               )
13                                             )
                               Defendant.      )
14                                             )
                                               )
15                                             )
16
17         The Court having granted Defendant U.S. Specialty Insurance Company’s motion
18   for judgment on the pleadings, with prejudice [Doc. # 22], and denied Plaintiff U.S.
19   TelePacific Corporation’s cross-motion for judgment on the pleadings [Doc. # 23],
20         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
21   of Defendant and against Plaintiff.
22
23   DATED: June 18, 2019
24                                                           DOLLY M. GEE
25                                                   UNITED STATES DISTRICT JUDGE

26
27
28



                                               -1-
